DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	Claim 1, filed 9/20/2021, is pending in this office action.

Priority
4.	Applicant’s claim for the benefit of prior-filed application 16/383,426, now US Patent 11,126,667, filed 4/12/2019, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  


Information Disclosure Statement
5.	An initialed and dated copy of Applicant's IDS form 1449, filed 9/30/2021, is attached to the instant Office action.


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsiao (US Publication 2015/0293954 A1)
As per claim 1, Hsiao teaches A non-transitory computer readable medium storing instructions which, when executed by one or more hardware processors, cause performance of operations comprising: (see Abstract)
identifying, from a data stream, a first plurality of events that occur during a first time interval on a set of nodes in a computing environment; (paragraph 0095, 0096, 0097, 0100, data is received and data are apportioned into events with associated time stamps, paragraph 0100, 0101, the events able to be searched based on specified time ranges)
determining a first plurality of characteristics associated with a first event of the first plurality of events; (paragraph 0109, 0170, 0171, extraction rules are utilized to extract event attributes from event streams)
determining, based on a primary characteristic of the first plurality of characteristics, that the first event corresponds to a first event cluster of a first plurality of event clusters; (paragraph 0098, 0101, 0314, subsets of events are groups having specific event attributes that are searchable with an index, paragraph 0182, 0267, time series event data from event streams are grouped together based on event attributes)
incrementing a first event count associated with the first event cluster; (paragraph 0112, 0115, 0121, statistics are tracked for event data, including counting the number of events or the number of instances for occurrence of attributes)
determining that the first plurality of characteristics corresponds to a particular event descriptor associated with one or more events in the first event cluster; (paragraph 0102, 0104, 0119, 0320, subsets of event streams are identified having event attributes based on indexes)
and responsive to receiving user input requesting to view a data set comprising the first event cluster, displaying information about one or more event descriptors from the first event cluster, the one or more event descriptors comprising the particular event descriptor, and wherein the displayed information indicates one or more of a number of events having the particular event descriptor, or a summary of one or more characteristics of the plurality of characteristics that distinguish the particular event descriptor from one or more other displayed event descriptors. (paragraph 0114, 0115, a search for event data can be performed based on specific criteria and specific time range, and paragraph 0125, 0126, summarization engine can generate summary reports for event data within a time period for a specified criteria)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Keren (US Publication 2019/0294781 A1)
Sasturkar (US Publication 2015/0033086 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168